DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/046854, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.

RE Claims 1-20, provisional Application 63/046854 (07/01/2020) does not support the claim language regarding counting, configuring, and transmitting repetitions for PUCCH, as claimed. The Examiner notes that provisional Application 63/057630 (07/28/2020) does contain support transmitting PUCCH with repetition. Therefore, claims 1-20 are not given priority to the earlier filed ‘854 provisional application filing date (07/01/2020) and are instead given priority to the later filed ‘630 provisional filing date (07/28/2020). 

Claim Objections
Claims 9-13 are objected to because of the following informalities:  The instant claims refer to the acronym “BS” which has not been defined in the independent claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US# 2020/0214006 hereinafter referred to as Choi).

	RE Claim 1, Choi discloses a user equipment (UE) (See Choi FIG 17) comprising: 
	a transceiver configured to receive (See Choi FIG 17): 
	first information indicating a configuration for directions of symbols (See Choi [0242]-[0243], [0253]-[0254] – i.e. dynamic slot configuration for configuring symbol direction (DL, UL, flexible)), and 
	second information indicating whether a repetition of a transmission is counted when the repetition of the transmission is canceled (See Choi [0263] - For example, when the terminal is configured to repeatedly transmit the PUCCH during the K slot, the PUCCH may be repeatedly transmitted until the count of the number of slots actually transmitted reaches K except for the slot in which the repetition PUCCH is not transmitted. (Repetition method 1) As another example, K slots configured for transmission of a repetition PUCCH should be consecutive. For example, when the terminal is configured to repeatedly transmit the PUCCH during the K slot, the PUCCH may be repeatedly transmitted until the count of the number of slots (including slots in which repetition PUCCH is not transmitted) reaches K from the slot N indicated to transmit the repetition PUCCH. That is, the terminal that first attempts to transmit PUCCH in the slot N attempts to transmit the PUCCH up to the slot (N+K−1), and even if the number of times (or slots) that the PUCCH is repeatedly transmitted actually is less than K, the terminal no longer transmits the PUCCH in the slot (N+K). (Repetition method 2)); and 
	a processor operably connected to a transceiver (See Choi FIG 17), the processor configured to determine: 
	that a first repetition of the transmission includes a symbol with a downlink direction based on the first information (See Choi [0260] – determine slot is DL), and 
	a counter number of repetitions based on the second information (See Choi [0263] – based on configured repetition method), wherein the transceiver is further configured to cancel the first repetition of the transmission (See Choi [0245], [0260], [0263] – cancelling repetition transmission).

	RE Claim 8, Choi discloses a base station (See Choi FIG 17) comprising: 
	a transceiver configured to transmit (See Choi FIG 17): 
	first information indicating a configuration for directions of symbols (See Choi [0242]-[0243], [0253]-[0254] – i.e. dynamic slot configuration for configuring symbol direction (DL, UL, flexible)), and 
	second information indicating whether a repetition of a transmission is counted when the repetition of the transmission is canceled (See Choi [0263] - For example, when the terminal is configured to repeatedly transmit the PUCCH during the K slot, the PUCCH may be repeatedly transmitted until the count of the number of slots actually transmitted reaches K except for the slot in which the repetition PUCCH is not transmitted. (Repetition method 1) As another example, K slots configured for transmission of a repetition PUCCH should be consecutive. For example, when the terminal is configured to repeatedly transmit the PUCCH during the K slot, the PUCCH may be repeatedly transmitted until the count of the number of slots (including slots in which repetition PUCCH is not transmitted) reaches K from the slot N indicated to transmit the repetition PUCCH. That is, the terminal that first attempts to transmit PUCCH in the slot N attempts to transmit the PUCCH up to the slot (N+K−1), and even if the number of times (or slots) that the PUCCH is repeatedly transmitted actually is less than K, the terminal no longer transmits the PUCCH in the slot (N+K). (Repetition method 2)); and 
	a processor operably connected to a transceiver (See Choi FIG 17), the processor configured to determine: 
	that a first repetition of the transmission includes a symbol with a downlink direction based on the first information (See Choi [0260] – determine slot is DL), and 
	a counter number of repetitions based on the second information (See Choi [0263] – based on configured repetition method), wherein the transceiver is further configured to cancel the first repetition of the transmission (See Choi [0245], [0260], [0263] – cancelling repetition transmission).

	RE Claim 14, Choi discloses a method comprising: 
	Receiving first information indicating a configuration for directions of symbols (See Choi [0242]-[0243], [0253]-[0254] – i.e. dynamic slot configuration for configuring symbol direction (DL, UL, flexible)), and 
	Receiving second information indicating whether a repetition of a transmission is counted when the repetition of the transmission is canceled (See Choi [0263] - For example, when the terminal is configured to repeatedly transmit the PUCCH during the K slot, the PUCCH may be repeatedly transmitted until the count of the number of slots actually transmitted reaches K except for the slot in which the repetition PUCCH is not transmitted. (Repetition method 1) As another example, K slots configured for transmission of a repetition PUCCH should be consecutive. For example, when the terminal is configured to repeatedly transmit the PUCCH during the K slot, the PUCCH may be repeatedly transmitted until the count of the number of slots (including slots in which repetition PUCCH is not transmitted) reaches K from the slot N indicated to transmit the repetition PUCCH. That is, the terminal that first attempts to transmit PUCCH in the slot N attempts to transmit the PUCCH up to the slot (N+K−1), and even if the number of times (or slots) that the PUCCH is repeatedly transmitted actually is less than K, the terminal no longer transmits the PUCCH in the slot (N+K). (Repetition method 2)); and 
	Determining that a first repetition of the transmission includes a symbol with a downlink direction based on the first information (See Choi [0260] – determine slot is DL), and 
	Determining a counter number of repetitions based on the second information (See Choi [0263] – based on configured repetition method); and
	canceling the first repetition of the transmission (See Choi [0245], [0260], [0263] – cancelling repetition transmission).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 7, 9-12, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US# 2020/0214006 hereinafter referred to as Choi) in view of Papasakellariou (US# 2019/0223205).

	RE Claim 2, Choi discloses a UE, as set forth in claim 1 above, wherein: 
	the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload (See Choi [0252]); 
	the transceiver is further configured to receive: fourth information providing an indication for a number of repetitions (See [0245] – receiving configuration for number of repetition). 
	Choi does not specifically disclose 
	the transceiver is further configured to receive: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is associated with a first range of UCI payloads, and 
	the second set is associated with a second range of UCI payloads; and 
	the processor is further configured to determine the number of repetitions from the first set or the second set based on the indication and the UCI payload.
	However, Papasakellariou teaches of
	Receiving third information indicating first and second sets of numbers of repetitions (See Papasakellariou [0190]), 
	wherein: 
	the first set is associated with a first range of UCI payloads (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a first type, for example, HARQ-ACK), and 
	the second set is associated with a second range of UCI payloads (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a second type, for example, CSI); and 
	the processor is further configured to determine the number of repetitions from the first set or the second set based on the indication and the UCI payload (See Papasakellariou [0173], [0190] – determining number of repetitions based on UCI payload (i.e. type, such as HARQ-ACK or CSI) and configuration for PUCCH repetitions (i.e. max or min number of repetitions)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, comprising receiving: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is associated with a first range of UCI payloads, and 
	the second set is associated with a second range of UCI payloads; and 
	determining the number of repetitions from the first set or the second set based on the indication and the UCI payload, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 3, Choi discloses a UE, as set forth in claim 1 above, wherein:
	the transmission is for a physical uplink control channel (PUCCH) (See Choi [0244]-[0245]). 
	Choi does not specifically disclose 
	the transceiver is further configured to receive: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and 
	the second set is for PUCCH transmissions with channel state information (CSI), and a downlink control information (DCI) format, 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions; and 
	the processor is further configured to determine, based on the indication: 
	a number of repetitions from the first set when the PUCCH transmission includes HARQ- ACK information, and 
	a number of repetitions from the second set of when the PUCCH transmission includes CSI.
	However, Papasakellariou teaches of 
	the transceiver is further configured to receive: 
	third information indicating first and second sets of numbers of repetitions (See Papasakellariou [0190]), 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a first type, for example, HARQ-ACK), and 
	the second set is for PUCCH transmissions with channel state information (CSI) (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a second type, for example, CSI), and a downlink control information (DCI) format (See Papasakellariou [0209], [0213] – DCI format), 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions (See Papasakellariou [0209], [0213] – DCI format triggers PUCCH and indicates number of repetitions); and 
	the processor is further configured to determine, based on the indication: 
	a number of repetitions from the first set when the PUCCH transmission includes HARQ- ACK information (See Papasakellariou [0190], [0209] – a certain number of repetitions when PUCCH includes HARQ-ACK), and 
	a number of repetitions from the second set of when the PUCCH transmission includes CSI (See Papasakellariou [0190], [0209] – a certain number of repetitions when PUCCH includes CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein the transceiver is further configured to receive: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and 
	the second set is for PUCCH transmissions with channel state information (CSI), and a downlink control information (DCI) format, 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions; and 
	the processor is further configured to determine, based on the indication: 
	a number of repetitions from the first set when the PUCCH transmission includes HARQ- ACK information, and 
	a number of repetitions from the second set of when the PUCCH transmission includes CSI, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 4, Choi discloses a UE, as set forth in claim 1 above, wherein: the transmission is for a physical uplink control channel (PUCCH) (See Choi [0244]-[0245]); and
	Repetitions of PUCCH are over a number of consecutive symbols (See Choi [0263]-[0264]). 
	Choi does not specifically disclose the transceiver is further configured to receive third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format, and a second number of repetitions when the second number of repetitions are with a second PUCCH format.
	However, Papasakellariou teaches of
	the transceiver is further configured to receive third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format (See Papasakellariou [0211] – a first number of repetitions based on a first PUCCH format), and a second number of repetitions when the second number of repetitions are with a second PUCCH format (See Papasakellariou [0211] – a second number of repetitions based on a second PUCCH format).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein the transceiver is further configured to receive third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format, and a second number of repetitions when the second number of repetitions are with a second PUCCH format, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 5, Choi discloses a UE, as set forth in claim 1 above, wherein: the transceiver is further configured to receive third information for a first number of symbols per repetition (See Choi [0155] – configuring number of symbols for PUCCH repetition); and
	the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: does not include a symbol with a downlink direction (See Choi [0086] – only transmitting PUCCH in consecutive UL symbols). 
	Choi does not specifically disclose the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols, and is equal to or larger than a predetermined number of symbols; and the transceiver is further configured to transmit the second repetition over the maximum number of consecutive symbols.
	However, Papasakellariou teaches of the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols (See Papasakellariou [0205] – smaller than or equal to 14 symbols (max)), and is equal to or larger than a predetermined number of symbols (See Papasakellariou [0205] – larger than or equal to 4 symbols (min)); and the transceiver is further configured to transmit the second repetition over the maximum number of consecutive symbols (See Papasakellariou [0205] – i.e. transmitting using 14 symbols (max)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols, and is equal to or larger than a predetermined number of symbols; and the transceiver is further configured to transmit the second repetition over the maximum number of consecutive symbols, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 7, Choi discloses a UE, as set forth in claim 1 above, wherein: the transmission is for a first physical uplink control channel (PUCCH) that includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (See Choi [0019], [0237]).
	Choi does not specifically disclose a repetition of the PUCCH transmission would overlap in time with a second transmission, and the processor is further configured to determine to: cancel the repetition and multiplex the HARQ-ACK information in the second transmission when the second transmission is for a physical uplink shared channel (PUSCH), and cancel the second transmission when the second transmission is for a PUCCH with channel state information (CSI).
	However, Papasakellariou teaches of a repetition of the PUCCH transmission would overlap in time with a second transmission (See Papasakellariou FIGs 12 and 13), and the processor is further configured to determine to: cancel the repetition and multiplex the HARQ-ACK information in the second transmission when the second transmission is for a physical uplink shared channel (PUSCH) (See Papasakellariou [0180] – if PUCCH and PUSCH overlap, cancel PUCCH and multiplex HARQ-ACK with PUSCH), and cancel the second transmission when the second transmission is for a PUCCH with channel state information (CSI) (See Papasakellariou [0165] – if PUCCH with CSI overlaps with other PUCCH, cancel PUCCH w/CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein a repetition of the PUCCH transmission would overlap in time with a second transmission, and the processor is further configured to determine to: cancel the repetition and multiplex the HARQ-ACK information in the second transmission when the second transmission is for a physical uplink shared channel (PUSCH), and cancel the second transmission when the second transmission is for a PUCCH with channel state information (CSI), as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 9, Choi discloses a BS, as set forth in claim 8 above, wherein: 
	the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload (See Choi [0252]); 
	the transceiver is further configured to transmit: fourth information providing an indication for a number of repetitions (See [0245] – receiving configuration for number of repetition). 
	Choi does not specifically disclose 
	the transceiver is further configured to transmit: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is associated with a first range of UCI payloads, and 
	the second set is associated with a second range of UCI payloads; and 
	the number of repetitions is from the first set or the second set based on the indication and the UCI payload.
	However, Papasakellariou teaches of
	Receiving third information indicating first and second sets of numbers of repetitions (See Papasakellariou [0190]), 
	wherein: 
	the first set is associated with a first range of UCI payloads (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a first type, for example, HARQ-ACK), and 
	the second set is associated with a second range of UCI payloads (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a second type, for example, CSI); and 
	the number of repetitions is from the first set or the second set based on the indication and the UCI payload (See Papasakellariou [0173], [0190] – determining number of repetitions based on UCI payload (i.e. type, such as HARQ-ACK or CSI) and configuration for PUCCH repetitions (i.e. max or min number of repetitions)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, comprising receiving: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is associated with a first range of UCI payloads, and 
	the second set is associated with a second range of UCI payloads; and 
	determining the number of repetitions from the first set or the second set based on the indication and the UCI payload, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 10, Choi discloses a BS, as set forth in claim 8 above, wherein:
	the transmission is for a physical uplink control channel (PUCCH) (See Choi [0244]-[0245]). 
	Choi does not specifically disclose 
	the transceiver is further configured to transmit: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and 
	the second set is for PUCCH transmissions with channel state information (CSI), and a downlink control information (DCI) format, 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions; and 
	the number of repetitions are from the first set when the PUCCH transmission includes HARQ- ACK information, and 
	the number of repetitions are from the second set of when the PUCCH transmission includes CSI.
	However, Papasakellariou teaches of 
	the transceiver is further configured to transmit: 
	third information indicating first and second sets of numbers of repetitions (See Papasakellariou [0190]), 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a first type, for example, HARQ-ACK), and 
	the second set is for PUCCH transmissions with channel state information (CSI) (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a second type, for example, CSI), and a downlink control information (DCI) format (See Papasakellariou [0209], [0213] – DCI format), 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions (See Papasakellariou [0209], [0213] – DCI format triggers PUCCH and indicates number of repetitions); and 
the number of repetitions are from the first set when the PUCCH transmission includes HARQ- ACK information (See Papasakellariou [0190], [0209] – a certain number of repetitions when PUCCH includes HARQ-ACK), and 
	the number of repetitions are from the second set of when the PUCCH transmission includes CSI (See Papasakellariou [0190], [0209] – a certain number of repetitions when PUCCH includes CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein the transceiver is further configured to transmit: 
	third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and 
	the second set is for PUCCH transmissions with channel state information (CSI), and a downlink control information (DCI) format, 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions; and 
	the number of repetitions are from the first set when the PUCCH transmission includes HARQ- ACK information, and 
	the number of repetitions are from the second set of when the PUCCH transmission includes CSI, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 11, Choi discloses a BS, as set forth in claim 8 above, wherein: the transmission is for a physical uplink control channel (PUCCH) (See Choi [0244]-[0245]); and
	Repetitions of PUCCH are over a number of consecutive symbols (See Choi [0263]-[0264]). 
	Choi does not specifically disclose the transceiver is further configured to transmit third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format, and a second number of repetitions when the second number of repetitions are with a second PUCCH format.
	However, Papasakellariou teaches of
	the transceiver is further configured to transmit third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format (See Papasakellariou [0211] – a first number of repetitions based on a first PUCCH format), and a second number of repetitions when the second number of repetitions are with a second PUCCH format (See Papasakellariou [0211] – a second number of repetitions based on a second PUCCH format).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein the transceiver is further configured to transmit third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format, and a second number of repetitions when the second number of repetitions are with a second PUCCH format, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 12, Choi discloses a BS, as set forth in claim 8 above, wherein: the transceiver is further configured to transmit third information for a first number of symbols per repetition (See Choi [0155] – configuring number of symbols for PUCCH repetition); and
	the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: does not include a symbol with a downlink direction (See Choi [0086] – only transmitting PUCCH in consecutive UL symbols). 
	Choi does not specifically disclose the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols, and is equal to or larger than a predetermined number of symbols; and the transceiver is further configured to receive the second repetition over the maximum number of consecutive symbols.
	However, Papasakellariou teaches of the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols (See Papasakellariou [0205] – smaller than or equal to 14 symbols (max)), and is equal to or larger than a predetermined number of symbols (See Papasakellariou [0205] – larger than or equal to 4 symbols (min)); and the transceiver is further configured to receive the second repetition over the maximum number of consecutive symbols (See Papasakellariou [0205] – i.e.  using 14 symbols (max)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein the processor is further configured to determine, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols, and is equal to or larger than a predetermined number of symbols; and the transceiver is further configured to receive the second repetition over the maximum number of consecutive symbols, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 15, Choi discloses a method, as set forth in claim 14 above, wherein: 
	the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload (See Choi [0252]); 
	receiving: fourth information providing an indication for a number of repetitions (See [0245] – receiving configuration for number of repetition). 
	Choi does not specifically disclose 
	Receiving third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is associated with a first range of UCI payloads, and 
	the second set is associated with a second range of UCI payloads; and 
	determining the number of repetitions from the first set or the second set based on the indication and the UCI payload.
	However, Papasakellariou teaches of
	Receiving third information indicating first and second sets of numbers of repetitions (See Papasakellariou [0190]), 
	wherein: 
	the first set is associated with a first range of UCI payloads (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a first type, for example, HARQ-ACK), and 
	the second set is associated with a second range of UCI payloads (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a second type, for example, CSI); and 
	determining the number of repetitions from the first set or the second set based on the indication and the UCI payload (See Papasakellariou [0173], [0190] – determining number of repetitions based on UCI payload (i.e. type, such as HARQ-ACK or CSI) and configuration for PUCCH repetitions (i.e. max or min number of repetitions)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, comprising Receiving third information indicating first and second sets of numbers of repetitions, wherein: 
	the first set is associated with a first range of UCI payloads, and 
	the second set is associated with a second range of UCI payloads; and 
	determining the number of repetitions from the first set or the second set based on the indication and the UCI payload, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 16, Choi discloses a method, as set forth in claim 14 above, wherein:
	the transmission is for a physical uplink control channel (PUCCH) (See Choi [0244]-[0245]). 
	Choi does not specifically disclose 
	receiving third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and 
	the second set is for PUCCH transmissions with channel state information (CSI), and a downlink control information (DCI) format, 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions; and 
	determining, based on the indication: 
	a number of repetitions from the first set when the PUCCH transmission includes HARQ- ACK information, and 
	a number of repetitions from the second set of when the PUCCH transmission includes CSI.
	However, Papasakellariou teaches of 
	Receiving third information indicating first and second sets of numbers of repetitions (See Papasakellariou [0190]), 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a first type, for example, HARQ-ACK), and 
	the second set is for PUCCH transmissions with channel state information (CSI) (See Papasakellariou [0190] – i.e. a number of repetitions based on UCI type being a second type, for example, CSI), and a downlink control information (DCI) format (See Papasakellariou [0209], [0213] – DCI format), 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions (See Papasakellariou [0209], [0213] – DCI format triggers PUCCH and indicates number of repetitions); and 
	determining, based on the indication: 
	a number of repetitions from the first set when the PUCCH transmission includes HARQ- ACK information (See Papasakellariou [0190], [0209] – a certain number of repetitions when PUCCH includes HARQ-ACK), and 
	a number of repetitions from the second set of when the PUCCH transmission includes CSI (See Papasakellariou [0190], [0209] – a certain number of repetitions when PUCCH includes CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, comprising receiving third information indicating first and second sets of numbers of repetitions, 
	wherein: 
	the first set is for PUCCH transmissions with hybrid automatic repeat request acknowledgement (HARQ-ACK) information, and 
	the second set is for PUCCH transmissions with channel state information (CSI), and a downlink control information (DCI) format, 
	wherein the DCI format: 
	triggers the PUCCH transmission, and provides an indication for a number of repetitions; and 
	determining, based on the indication: 
	a number of repetitions from the first set when the PUCCH transmission includes HARQ- ACK information, and 
	a number of repetitions from the second set of when the PUCCH transmission includes CSI, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 17, Choi discloses a method, as set forth in claim 14 above, wherein: the transmission is for a physical uplink control channel (PUCCH) (See Choi [0244]-[0245]); and
	Repetitions of PUCCH are over a number of consecutive symbols (See Choi [0263]-[0264]). 
	Choi does not specifically disclose the method further comprises receiving third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format, and a second number of repetitions when the second number of repetitions are with a second PUCCH format.
	However, Papasakellariou teaches of
	receiving third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format (See Papasakellariou [0211] – a first number of repetitions based on a first PUCCH format), and a second number of repetitions when the second number of repetitions are with a second PUCCH format (See Papasakellariou [0211] – a second number of repetitions based on a second PUCCH format).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, comprising receiving third information indicating: a first number of repetitions when the first number of repetitions are with a first PUCCH format, and a second number of repetitions when the second number of repetitions are with a second PUCCH format, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 18, Choi discloses a method, as set forth in claim 14 above, further comprising: receiving third information for a first number of symbols per repetition (See Choi [0155] – configuring number of symbols for PUCCH repetition); and
	determining, for a second repetition, a maximum number of consecutive symbols that: does not include a symbol with a downlink direction (See Choi [0086] – only transmitting PUCCH in consecutive UL symbols). 
	Choi does not specifically disclose the determining, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols, and is equal to or larger than a predetermined number of symbols; and transmitting the second repetition over the maximum number of consecutive symbols.
	However, Papasakellariou teaches of determining, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols (See Papasakellariou [0205] – smaller than or equal to 14 symbols (max)), and is equal to or larger than a predetermined number of symbols (See Papasakellariou [0205] – larger than or equal to 4 symbols (min)); and transmitting the second repetition over the maximum number of consecutive symbols (See Papasakellariou [0205] – i.e. transmitting using 14 symbols (max)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, comprising determining, for a second repetition, a maximum number of consecutive symbols that: is equal to or smaller than the first number of symbols, and is equal to or larger than a predetermined number of symbols; and transmitting the second repetition over the maximum number of consecutive symbols, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 20, Choi discloses a method, as set forth in claim 14 above, wherein: the transmission is for a first physical uplink control channel (PUCCH) that includes hybrid automatic repeat request acknowledgement (HARQ-ACK) information (See Choi [0019], [0237]).
	Choi does not specifically disclose a repetition of the PUCCH transmission would overlap in time with a second transmission, and determining to: cancel the repetition and multiplex the HARQ-ACK information in the second transmission when the second transmission is for a physical uplink shared channel (PUSCH), and canceling the second transmission when the second transmission is for a PUCCH with channel state information (CSI).
	However, Papasakellariou teaches of a repetition of the PUCCH transmission would overlap in time with a second transmission (See Papasakellariou FIGs 12 and 13), and determining to: cancel the repetition and multiplex the HARQ-ACK information in the second transmission when the second transmission is for a physical uplink shared channel (PUSCH) (See Papasakellariou [0180] – if PUCCH and PUSCH overlap, cancel PUCCH and multiplex HARQ-ACK with PUSCH), and canceling the second transmission when the second transmission is for a PUCCH with channel state information (CSI) (See Papasakellariou [0165] – if PUCCH with CSI overlaps with other PUCCH, cancel PUCCH w/CSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein a repetition of the PUCCH transmission would overlap in time with a second transmission, and determining to: cancel the repetition and multiplex the HARQ-ACK information in the second transmission when the second transmission is for a physical uplink shared channel (PUSCH), and canceling the second transmission when the second transmission is for a PUCCH with channel state information (CSI), as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US# 2020/0214006 hereinafter referred to as Choi) in view of Chen et al. (US# 2021/0368508 hereinafter referred to as Chen) and Papasakellariou (US# 2019/0223205).

	RE Claim 6, Choi discloses a UE, as set forth in claim 1 above. Choi does not specifically disclose wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits, a PUCCH format is same for repetitions of the PUCCH transmission, minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively, a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number.
	However, Chen teaches of wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits (See Chen FIG 5), a PUCCH format is same for repetitions of the PUCCH transmission (See Chen [0092] – repetitions of PUCCH using same format), a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number (See Chen [0079] – different repetitions have different number of symbols).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits, a PUCCH format is same for repetitions of the PUCCH transmission, a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number, as taught in Chen. One is motivated as such in order to reduce overhead and increase reliability (See Chen Background; Summary).
	Choi, modified by Chen, does not specifically disclose wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively.
	However, Papasakellariou teaches of wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively (See Papasakellariou [0205]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, modified by Chen, wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 13, Choi discloses a BS, as set forth in claim 8 above. Choi does not specifically disclose wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits, a PUCCH format is same for repetitions of the PUCCH transmission, minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively, a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number.
	However, Chen teaches of wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits (See Chen FIG 5), a PUCCH format is same for repetitions of the PUCCH transmission (See Chen [0092] – repetitions of PUCCH using same format), a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number (See Chen [0079] – different repetitions have different number of symbols).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits, a PUCCH format is same for repetitions of the PUCCH transmission, a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number, as taught in Chen. One is motivated as such in order to reduce overhead and increase reliability (See Chen Background; Summary).
	Choi, modified by Chen, does not specifically disclose wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively.
	However, Papasakellariou teaches of wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively (See Papasakellariou [0205]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, modified by Chen, wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).

	RE Claim 19, Choi discloses a method, as set forth in claim 14 above. Choi does not specifically disclose wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits, a PUCCH format is same for repetitions of the PUCCH transmission, minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively, a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number.
	However, Chen teaches of wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits (See Chen FIG 5), a PUCCH format is same for repetitions of the PUCCH transmission (See Chen [0092] – repetitions of PUCCH using same format), a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number (See Chen [0079] – different repetitions have different number of symbols).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, wherein: the transmission is for a physical uplink control channel (PUCCH) that includes an uplink control information (UCI) payload smaller than 12 bits, a PUCCH format is same for repetitions of the PUCCH transmission, a second repetition and a third repetition of the PUCCH transmission are over a second number and a third number of consecutive symbols, respectively, and the second number is different than the third number, as taught in Chen. One is motivated as such in order to reduce overhead and increase reliability (See Chen Background; Summary).
	Choi, modified by Chen, does not specifically disclose wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively.
	However, Papasakellariou teaches of wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively (See Papasakellariou [0205]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repetition configuration system, as disclosed in Choi, modified by Chen, wherein: minimum and maximum numbers of consecutive symbols for a repetition of the PUCCH transmission are 4 and 14, respectively, as taught in Papasakellariou. One is motivated as such in order to reduce power usage and latency (See Papasakellariou [0103], [0107]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477